Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election
Applicant’s election without traverse of group I (product) and species of amino acid sequence of SEQ ID NO:6 in the reply filed on 3/8/2022 is acknowledged.  Claims 2 (drawn to nonelected species) and 10-12, 15 (drawn to nonelected invention) were previously withdrawn for examination, since the elected invention/species is found allowable, therefore claims drawn to non-elected species and non-elected invention (including method of using the product) that requiring all the limitations of the allowable claim is rejoined for examination, which is subsequently found allowable. 
Claims 1-4, 10-12 and 15-16 are under examination. 

Priority
This application is a 371 of PCT/IB2018/054582 (filed 6/21/2018) which claims benefit of foreign application ITALY 102017000070452 (filed 6/23/2017). 


 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Silvia Salvadori on 8/16/2022.

The application has been amended as follows:	
IN THE CLAIMS:
Please amend claims 12 and 15 as follows: 
In claim 12, line 3, please insert - - an effective amount of - - after “thereof”. 
In claim 15, line 4, please replace “Digesting a sample comprising heamoglobin to” with - - digesting a sample comprising haemoglobin with - - after “(i)”; line 6, please replace “Deglycating” with - - deglycating - - after “(ii)”; line 7, replace “variants disclosed above” with - - according to claim 1 - - after “protein”; line 8, replace “Measuring/determining” with - - measuring/determining - -  after “(iii)”.

The following is an examiner’s statement of reasons for allowance: The closest prior art, Rigoldi became public on Feb. 14 2018 which is after the effective filing date (June 23 2017) of the present application with the submitted English translation of the Italian priority document of the present application. Therefore, Rigoldi is not prior art for the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-4, 10-12 and 15-16 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653